COLLINS, J.
Appeal from a judgment rendered in accordance with an order of the court directing that the same be entered in favor of the defendant and against plaintiff, notwithstanding a verdict previously returned in the latter’s favor. '
This judgment will have to be reversed. The order therefor was based upon a motion made in the alternative, as' provided in Laws 1895, c. 320, but the provision in that statute requiring the making of a motion at the close of the testimony requesting the trial court to direct. a. verdict for the moving party was not observed. Such a motion is a necessary preliminary, without which no further steps can be taken under the provisions of said chapter 320. We surmise that the attention of the learned trial court was not called to this point on the hearing of the alternative motion.
Judgment reversed and case remanded, without prejudice to defendant’s right, if there be a right, to move for a new trial.